ORDER APPROVING CONDITIONAL AGREEMENT AND IMPOSING DISCIPLINE
The Indiana Supreme Court Disciplinary Commission has filed a Verified Complaint for Disciplinary Action charging the respondent, Jerry Lee Carson, with two counts of attorney misconduct. The respondent and the Commission have now submitted for our approval, pursuant to Ind.Admission and Discipline Rule 23(ll)(g), a Statement of Circumstances and Conditional Agreement for Discipline wherein they agree that the respondent *389violated the Rules of Professional Conduct for Attorneys at Law and that a suspension from the practice of law for a period of not less than six months is an appropriate discipline.
This Court, being duly advised, now finds that the parties’ tendered agreement should be approved, and, accordingly, that the respondent should be suspended from the practice of law in this state.
IT IS, THEREFORE, ORDERED that the respondent, Jerry Lee Carson, is suspended from the practice of law in this state for a period of not less than six (6) months, effective December 6, 1999. At the conclusion of that period, he may apply for reinstatement to the bar of this state, provided he satisfies the requirements of Admis.Disc.R. 23(4).
The Clerk of this Court is directed to forward notice of this Order to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to Ad-mis.Disc.R. 23(3)(d).
All Justices concur.